         Case 1:19-cv-02835-DLF Document 2-3 Filed 10/07/19 Page 1 of 3



                          AFFIDAVIT OF JESSE M. BLESS, ESQ.

       I hereby state under penalty of perjury that I have personal knowledge as to the truth of

the following:

   1. I am an attorney licensed to practice in the Commonwealth of Massachusetts

       (BBO#660713);

   2. I currently serve as the Director of Litigation at the American Immigration Lawyers

       Association;

   3. AILA is the national association of immigration lawyers established to promote justice,

       advocate for fair and reasonable immigration law and policy, advance the quality of

       immigration and nationality law and practice, and enhance the professional development

       of its members.

   4. As a member of AILA’s Executive Staff, I have access to information regarding AILA’s

       priorities, financial expenses, and the current state of all divisions, including educational,

       government relations, attorney relations, publications, education efforts, attorney

       recruitment, and business relations.

   5. Separate and apart from this litigation, AILA has spent considerable time and resources

       trying to work with USCIS to receive final publication of the immigration forms that will

       be required to be used on or after October 15, 2019;

   6. Separate and apart from this litigation, AILA has spent considerable time and resources,

       including substantial staff time, trying to respond to inquiries from its members on how

       to properly file immigration benefits on behalf of individuals on or after October 15,

       2019;




                                              Exhibit B
     Case 1:19-cv-02835-DLF Document 2-3 Filed 10/07/19 Page 2 of 3



7. Due to USCIS’s unlawful failure to publish the forms and/or allow for a transition period

   where it would accept the current versions, AILA has been forced to divert substantial

   time and attention away from other core functions, including, inter alia, the asylum crisis

   at the southern border and the pending legislation to remove per country caps on visas;

8. As a former private attorney serving individual clients, I can attest that USCIS's failure to

   timely publish revised and new forms substantially impairs the ability of attorneys and

   applicants to prepare for the rule’s imminent implementation.

9. Many visas are only available for one month at a time due to the complex nature of the

   visa bulletin system.

10. The failure to receive any notice as to the final forms for immigration benefits has

   significantly impacted AILA’s ability to meet its respective core obligations, including

   advising its members on how to comply with immigration laws and regulations;

11. AILA has attempted to serve its members through this crisis with educational materials

   and practice alerts on all developments.

12. I personally raised USCIS’s unlawful actions with the Department of Justice to resolve

   the dispute without litigation;

13. In the absence of immediate relief, AILA will continue to suffer harm due to the inability

   to serve its membership who rely on AILA and pay membership dues largely, in part,

   because of its immigration expertise and its ability to advise members on the current state

   of law and how best to prepare forms for immigration benefits;

14. AILA could lose members and not be able to recruit new members due to USCIS’s

   unlawful action;




                                          Exhibit B
        Case 1:19-cv-02835-DLF Document 2-3 Filed 10/07/19 Page 3 of 3



   15. The harm would be entirely mitigated by the agency permitting current versions of the

      forms to be valid for a 60-day period following publication of final, publicly available

      new Forms I-129, I-485, I-539, and I-864.

   16. This would allow AILA to properly serve its members by helping to advise and educate

      how to comply with the immigration law and regulations.

October 4, 2019                             /s/Jesse M. Bless
                                            Director of Litigation
                                            American Immigration Lawyers Association




                                            Exhibit B
